Title: To Benjamin Franklin from Thomas Digges, 11 January 1780
From: Digges, Thomas
To: Franklin, Benjamin


Dear Sir
Jany 11. 1780
Mr Barber the Bearer of this & several other letters to you which was given Him yesterday, has been good enough to wait a day, for the good tidings I expected to forward relative to the Compliance of the Admiralty with the terms of the two Cartel Ships which came lately from Boston. These terms are made known to you in my letter of yesterday. Some of the Gentlemen under Parole, waited on the Lords of the Admiralty, & were advisd to draw up a memorial stating their case, & praying that the terms of their agreement should be complied with; They had promises from the Admiralty their prayer should be heard, & an answer given this day. One of the Gentlemen has been with me with the tidings, that they receivd fair promises, but that the answer could not be given for some days. Altho I have little hopes from the promises of great men, I am not without expectation I may have it in my power in a few days to inform you the terms are in some measure complied with.
If you have it in your power, It would very much oblige our friend Mr Hartley, to get releasd or put into forwardance for the first Exchange by Cartel, a Captain and mate of His taken & carryd into Brest by the Renommé French Frigate they are probably at Dinant & their description are Capt. Colley of the Brigantine David & His Lieut Mr. Powel. Mr. Barber can more particularly describe them to you. I am Sir Yr very Obt. Servt
Tho Digges
 Addressed: His Excellency / Benjamin Franklin Esqr. / Passy / near / Paris
Notation: January 11 1780
